Filed 7/23/14 P. v. Hobson CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                             B253476

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. YA052531)
         v.

DENEYVOUS JAYAN HOBSON,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Eric C.
Taylor, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
 


       Defendant Deneyvous Jayan Hobson received a 19-year prison sentence pursuant
to a plea agreement in 2003. In 2013, he moved to amend the abstract of judgment to
reflect concurrent rather than consecutive sentences. The trial court denied the motion
and this appeal followed. Finding no error, we affirm.


                                     BACKGROUND


       In 2003, defendant pleaded guilty to three counts of robbery (Pen. Code, § 211
[counts 1, 5, 12])1 and one count of assault (§ 245, subd. (a)(1) [count 8]). He also
admitted one personal weapon use allegation and three principal armed allegations.
(§§ 12022.53, subd. (b), 12022, subd. (a)(1).) Pursuant to the plea agreement, he
received a 19-year sentence.2 According to both the reporter’s transcript and the abstract
of judgment, the terms were to run consecutively, but according to the minute order, the
terms were to run concurrently.
       In 2013, defendant moved to amend the abstract of judgment to conform to the
minute order, which stated that the terms were to run concurrently. After reviewing the
oral and written transcripts for the 2003 sentencing hearing, the trial court denied the
motion, stating in its November 2013 order: “Pursuant to the plea and sentencing
transcript, the terms were to run consecutively. . . . [¶] The clerk’s minutes were
subsequently corrected nunc pro tunc to correct the ‘concurrent’ entry.”


1      All further statutory references are to the Penal Code.

2       On count 12 (robbery), defendant received a five-year base term for the robbery
conviction and a 10-year term for the weapon enhancement, for a total of 15 years.
        On count 1 (robbery), defendant received a one-year term for the robbery
conviction (one-third the middle term of three years) plus a four-month term for the
weapon enhancement, for a total of one year and four months. Defendant received the
identical sentence on count 5 (robbery).
        On count 8 (assault with a deadly weapon), defendant received a one-year term for
the assault conviction (one-third the middle term of three years) plus a four-month term
for the weapon enhancement, for a total of one year and four months.

                                              2
 


       Defendant appealed from the November 2013 order and we appointed counsel to
represent him in the appeal. After reviewing the record, counsel filed an opening brief
that requested our independent review of the record pursuant to People v. Wende (1979)
25 Cal. 3d 436, 441. We directed counsel to send the record and a copy of the opening
brief to defendant, and we notified defendant that he had 30 days within which to submit
any contentions or issues that he wished us to consider. We received no response from
him.
       We note that the appeal is necessarily limited to noncertificate issues, namely the
denial of the postjudgment motion to correct the abstract of judgment. (See § 1237.5;
People v. Johnson (2009) 47 Cal. 4th 668, 677-678 [no certificate of probable cause is
required where the defendant is challenging errors that occurred after his plea was
entered as to the penalty to be imposed].) According to the November 2013 order, the
discrepancy between the oral pronouncement of sentence (which stated that the terms are
to run consecutively) and the clerk’s minutes (which stated that the terms are to run
concurrently) has been corrected. Because the clerk’s minutes now state that the terms
are to run consecutively, the written record conforms with the court’s oral
pronouncement that the terms are to run consecutively. (People v. Jones (2012) 54
Cal. 4th 1, 89 [where there is a conflict between the oral and written pronouncement of
sentence, the oral pronouncement of sentence shall control].) Because the discrepancy
was corrected, the motion to amend the abstract of judgment was properly denied.
Having examined the relevant portion of the record, we are satisfied that defendant’s
attorneys have fully complied with their responsibilities and that no arguable appellate
issue exists. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006) 40
Cal. 4th 106, 110.)3




3     In a separate order filed concurrently herewith, defendant’s petition for a writ of
habeas corpus, writ of error coram nobis, and writ of mandate is dismissed as moot.

                                             3
 


                                    DISPOSITION


      The order is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               EDMON, J.*

We concur:




      WILLHITE, Acting P. J.




      MANELLA, J.




*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           4